           Case 5:19-cv-00974-FB Document 207 Filed 10/02/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

BAE SYSTEMS RESOLUTION INC.,                     )
ET AL.,                                          )
                                                 )
       Plaintiffs,                               )
                                                 )
V.                                               )     CIVIL ACTION NO. SA-19-CA-0974-FB
                                                 )
MISSION TRANSPORT, LLC; ET AL.,                  )
                                                 )
       Defendants.                               )

           ORDER WITHDRAWING ORDER OF ADMINISTRATIVE CLOSURE

       On this date, the Court considered the status of the above styled and numbered cause. All but

three defendants have been served and the parties who have appeared have submitted proposed

scheduling recommendations. The Court is therefore of the opinion that the Order of Administrative

Closure (docket no. 66) should be withdrawn and this case should be reopened and placed back on the

Court’s active litigation docket.

       IT IS THEREFORE ORDERED that the Order of Administrative Closure (docket no. 66) is

WITHDRAWN and this case is REOPENED and placed back on the Court’s active litigation docket.

       It is so ORDERED.

       SIGNED this 2nd day of October, 2020.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE
